Case 2:20-cv-02527-ODW-GJS Document 22 Filed 05/29/20 Page 1 of 2 Page ID #:109




     1
                                        NOTE: CHANGES MADE BY THE COURT
     2
     3
     4
     5
     6
     7
     8
     9                      UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
    10
            Rafael Arroyo, Jr.,                       Case No.2:20-cv-02527-ODW(GJS)
    11
                        Plaintiff,                    ORDER
    12
                  v.
    13
            Thrifty Payless, Inc., a California
    14      Corporation; and Does 1-10,
    15                  Defendants.
    16
    17
                  Pursuant to the Joint Stipulation of the Parties, Defendant Thrifty
    18
          Payless, Inc. is hereby ORDERED to modify the sales counter at the ice
    19
          cream bar in its Rite Aid store at 1335 E. Huntington Drive, Duarte,
    20
          California to ensure that:
    21
                  (1) A portion of sales counter is no higher than 34 inches above
    22
          the finished floor, that it is at least 36 inches in length, and extends the
    23
          same depth as the rest of the sales counter in conformance with 36
    24
          C.F.R., Part 1191, Appendix D, § section 904.4;
    25
                  (2) there is clear floor space of 30 inches by 48 inches minimum
    26
          in front of this wheelchair accessible portion of the sales counter in
    27
          compliance with 36 C.F.R., Part 1191, Appendix D § 305; and
    28



                                               1
          Order                                                2:20-cv-02527-ODW-GJS
Case 2:20-cv-02527-ODW-GJS Document 22 Filed 05/29/20 Page 2 of 2 Page ID #:110




     1            (3) the counter is maintained in readily useable form as required
     2    by 28 C.F.R. § 36.211.
     3            (4) The Parties are ordered to show cause why the case
     4    should not be dismissed seeing that the Parties have stipulated to
     5    injunctive relief and the Court already dismissed Plaintiff’s state
     6    law claims without prejudice by June 5, 2020.
     7
     8
     9
          Dated: May 29, 2020             By:
                                             OTIS D. WRIGHT, II
    10                                       UNITED STATES DISTRICT JUDGE
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                              2
          Order                                              2:20-cv-02527-ODW-GJS
